Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 2 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     à Bord de la ville de Paris le. 2 8bre 1781.
                  
                  Je viens de recevoir et de lire avec une três grande attention la lettre que Votre Excellence m’a fait l’honneur de m’écrire et j’ai vû la crainte que vous avés que Lord Cornwallis ne fasse sa retraite par la riviere d’York, en la remontant avec ses Bâtiments, pendant une nuit obscure et un vent favorable et frais.  M. du Portail en me Faisant connoitre le pays, et les vües de Votre Excellence pour l’attaque d’york ne me parla jamais de ce moyen, et celui que vous me proposés, ne me paroit point éviter cette retraitte.
                  Je ne vois rien d’impossible a forcer le passage du Port d’york, il n’y a que des coups de canon a essuyer et nos Vaisseaux ont donné des prœuves que rien ne les arrête, lorsqu’il est question d’acquerir de la gloire et de servir utilement la patrie et les alliés; mais cette barriere forcée et n’étants pas maitres de la ville et du Port, nos Bâtiments sans protection de la part de la terre, seront investis toutes les nuits de brulots, et n’ayants pas la faculté de se mouvoir, ils ne pourront eviter le sort qu’on leur préparera avec récidive: Les moyens que nous pourrions employer pour nous garantir de ces Incendiaires ne sont point en notre pouvoir.  je prie Votre Excellence d’observer que dans la nuit ou ils envoyerent des brulots aux Vaisseaux en station, au bas de la riviere d’York, ils n’en détacherent que 6. à 7. pour 3. Bâtiments mais qui les empêchera, décidés a tout entreprendre pour se sauver, d’en envoyer un nombre infini, contre les 2. ou 3. Vaisseaux qui seront destinés à remonter cette riviere.  Il sera impossible á ces 2. Vaisseaux de se garantir des Brulôts avec 4. ou 5. Bâtiments à ramer seulement, parceque la multiplicité de ceux que l’on enverra dans l’etroit de la riviere, ne leur permettra pas de les éviter à la voille comme ils firent au bas de la riviere d’York.  Cet inconvénient auquel on ne peut remédier dans ce moment, me fait regarder ce que Votre Excellence me propose, non comme impossible, mais comme une chose défavorable aux armes de France, sans nous apporter le moindre bénéfice.  Il me semble que des batteries sur le bord de la rivière, empêcheroient cette évasion; d’ailleurs vos mortiers et ceux que je Fais partir, avec mes 200. bombes, peuvent vous servir a incendier les Bâtiments dans le Port.  je parle, peut-être, comme un aveugle des couleurs, mais pardonnés le moy, n’ayant nulle connoissance du local.
                  Je prie Votre Excellence de pezer les raisons convaincantes que j’ai l’honneur de lui mander et de me faire passer ses réflexions, mais je la prie aussi de considerer que la perte de quelques Bâtiments de mon armée, occasionnée par celle de Lord Corn Wallis, sans que cela puisse rendre son sort plus mauvais, seroit un désavantage que L’Ennemy sauroit mettre à profit et dont ma cour me sauroit mauvais gré.  je les sacrifierois cependant avec plaisir, si je croyois que ce fût un moyen sur d’assurer notre réussitte, mais avec la quantité de Bâtiments que nos Ennemis ont dans la riviere, il n’est pas douteux qu’ils bruleront les Vaisseaux qui en forceront l’Entrée et remonteront au dessûs d’York.  Il n’y a que des Batteries le long de la côte qui puissent remedier á inconvenient; ces Batteries n’ont pas besoin de beaucoup de façon n’ayants a Faire feu que sur des Bâtiments surchargés de troupes, et sans forcer, parceque des Brulôts ne peuvent rien sur la terre; mais leur quantité peut beaucoup, surtout dans un boyeau, sur un petit nombre de Vaisseaux qui n’ont d’autres secours que quelques Bâtiments á ramer. Si j’avois prevû le genre de guerre dont ce pays ci est susceptible, j’aurois amené avec moy l’espece de Bâtiments propres á ces sortes d’attaque et de deffense, mais il m’est impossible de Faire ce que je voudrois, avec mes Vaisseaux seuls, qui d’ailleurs sont dehors depuis 2. ans, et sont degrayés d’ancres, de cables, de grelins et de chaloupes.
                  Je supplie Votre Excellence, de se rappeler qu’elle m’a marqué que la prise de Cornwallis etoit une chose calculable et qu’il n’étoit nullement question de monter en haut de la riviere d’york, puisqu’il ne s’agissoit que de ne pas abandonner la Baye de Chesapeack, mais a cela ne tienne, levés les obstacles des brulôts que je regard comme inévitables dans la position projettée et je vous promets que mes Vaisseaux remonteront la riviere et ne craindront pas les canons d’York et de Gloucester quoique dans un feu croisant.  Au reste, j’ai l’honneur de vous prevenir que les dernieres lettres que j’ai reçû du Ministre me permettent moins que jamais de prolonger mon sejour ici.
                  Je remercie Votre Excellence, des nouvelles qu’elle a bien voulû me communiquer et je lui renvoye les differentes lettres qui étoient incluses dans la sienne.  je m’étois bien apperçû qu’il y avoit eû un Vaisseau Ennemi fort maltraité dans le combât du 5. mais je n’imaginois pas que cela fut aussi tragique.  La circonstance ne me permet pas d’être faché de cet evenement, d’autant plus que l’Equipage a heureusement été sauvé.  J’ai l’honneur d’être avec la plus respectueuse consideration De Votre Excellence Le três humble et três obéissant serviteur
                  
                     Le Comte de Grasse
                  
               